                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  )      CASE NO. 2:16-CR-220-WKW
                                           )                [WO]
 LUCIANA MEKELE JACKSON                    )

                                      ORDER

      Before the court is Luciana Mekele Jackson’s “motion for movant’s time to

be ran concurrent under motion 5G1.3.” (Doc. # 38.)

      For the reasons stated in the Government’s response (Doc. # 42), the motion

is due to be denied. The proper statutory vehicle for challenging the Bureau of

Prison’s calculation of sentencing credit is 28 U.S.C. § 2241, and the proper statutory

vehicle for challenging the sentencing court’s application of U.S.S.G. § 5G1.3(b) is

28 U.S.C. § 2255. Ms. Jackson is advised that, prior to filing a § 2241 motion, she

must exhaust her administrative remedies. See United States v. Wilson, 503 U.S.

329, 335 (1992) (“Federal regulations have afforded prisoners administrative review

of the computation of their credits, and prisoners have been able to seek judicial

review of these computations after exhausting their administrative remedies.”)

(internal citations omitted). Should she choose to do so, Ms. Jackson must file her

§ 2241 motion in the district in which she is detained. Rumsfeld v. Padilla, 542 U.S.

426, 447 (2004) (“Whenever a § 2241 habeas petitioner seeks to challenge his
present physical custody within the United States, he should name his warden as

respondent and file the petition in the district of confinement.”).

      Ms. Jackson is further is advised that, if she files a § 2255 motion, it will be

subject to the procedural limitations imposed upon § 2255 motions. Specifically, a

§ 2255 motion will be subject to the one-year period of limitation and the successive

petition bar applicable to post-conviction motions. See 28 U.S.C. § 2255(f) (“A 1-

year period of limitation shall apply to a motion under this section.”); 28 U.S.C.

§ 2244(b)(3)(A) (“Before a second or successive [§ 2255 motion] . . . is filed in the

district court, the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.”). Consequently, it is

ORDERED that Ms. Jackson’s motion (Doc. # 38) is DENIED.

      DONE this 18th day of October, 2019.

                                              /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE




                                           2
